Citation Nr: 0530653	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-29 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had active service from October 1965 to September 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of this hearing is associated with the claims 
folder.

At hearing, the veteran indicated that he wanted an increased 
rating for his PTSD.  This issue is referred to the RO for 
development. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran's coronary artery disease did not have its 
onset during active duty and is not otherwise related to his 
service from October 1965 to September 1967 or a service 
connected disability.


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred or 
aggravated in service and is not proximately due to or the 
result of his service connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran does not claim (and the record does not show) 
that coronary artery disease was present or is otherwise 
related to service.  Instead, the veteran contends that 
service connection for coronary artery disease is warranted 
on a secondary basis as secondary to his service connected 
diabetes mellitus. 

Service medical records are negative for a heart disorder in 
service, in fact, the first showing of a heart disorder in 
the claims folder is dated many years after service.  Private 
medical records indicate that the veteran suffered a 
myocardial infarction in May 1991, approximately 24 years 
after discharge from service.  He was subsequently diagnosed 
with coronary artery disease and ischemic cardiomyopathy.         

The veteran was afforded VA examinations in July 2001 and 
July 2002.  At the time of the July 2001 examination, the 
veteran reported a history of elevated blood sugar levels for 
the past year.  At that time, the veteran denied the use of 
insulin or pills. Rather, he reported his treatment to be 
diet therapy, but despite 30 pounds of weight loss he was 
advised that he would probably be started on pills soon.  The 
veteran also reported suffering a myocardial infarction some 
ten years earlier with gradually worsening ventricular 
dysfunction, considered to be caused by ischemic 
cardiomyopathy.  The VA examiner diagnosed the veteran with 
diabetes mellitus, type 2, complicated by occlusive coronary 
artery disease.  

The veteran was re-examined in July 2002.  Here, the examiner 
was specifically asked to provide an opinion as to whether 
the veteran's diabetes mellitus caused his heart disorder or 
whether, as indicated in the July 2001 examination report, 
that the heart disorder complicates the diabetes.  

Upon review of the claims folder, the July 2002 examiner 
noted that the veteran's myocardial infarction in 1991 
occurred approximately 10 years before the veteran was 
recognized as being diabetic.  The examiner opined that, 
assuming that the veteran was not recognized as being a 
diabetic long before 2001, the interval between his diabetes 
mellitus being recognized and his myocardial infarction is 
too long for diabetes to be considered a risk factor for the 
myocardial infarction suffered in 1991.  The examiner also 
noted that the etiology of the veteran's cardiomyopathy was 
uncertain because, as was noted in a private treatment report 
dated in July 1994, the veteran's cardiomyopathy is out of 
proportion to the single vessel coronary artery disease.  

The diagnostic impression was "heart disorder of no 
relationship to the compensable disorder of Type II 
diabetes."  The Board must find this medical opinion to be 
of great probative value and clearly provides very negative 
evidence against the veteran's central theory in this case.  

Given the evidence of record, the Board finds that service 
connection for coronary artery disease secondary to service 
connected diabetes mellitus is not warranted.  The July 2002 
VA examiner specifically opined that, given the interval of 
time between the veteran's myocardial infarction in 1991 and 
his diagnosis of diabetes in 2001, the veteran's coronary 
artery disease is not related to his service connected 
diabetes.  There is no contrary medical evidence of record.  
The service records and post-service records only provide 
more evidence against this claim as they indicate a disorder 
that began many years after service with no association to a 
service connected disorder.

The veteran's statements that his doctors have told him 
verbally that one disability could have caused another are of 
limited probative weight against the significant evidence 
against this claim. 

The veteran's claim for service connection implicitly 
includes the assertion that his coronary artery disease is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between the heart disorder and its 
relationship to service or a service connected disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service because the condition was caused by 
another service connected disorder is not a sufficient basis 
for awarding service connection.  
As there is no medical evidence that the veteran's coronary 
artery disease is related to service, and significant 
evidence against this claim, the claim for service connection 
must be denied.  38 U.S.C.A. § 5107(b).
    


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001 and August 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC) he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for coronary artery disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


